Exhibit 10.20
FIRST AMENDMENT TO
ASSET PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is
entered into as of May 20th, 2005, by and between CORNERSTONE PHARMACEUTICALS
LTD., an Anguilla company (“Cornerstone”), and VINTAGE PHARMACEUTICALS, LLC, a
Delaware limited liability company (“Vintage”).
RECITALS:
     A. Cornerstone and Vintage are parties to that certain Asset Purchase
Agreement, dated as of July 20, 2004 (the “Agreement”);
     B. The parties desire to amend certain provisions of the Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereby agree as follows:
     SECTION 1. DEFINED TERMS. Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meanings given such terms in the
Agreement.
     SECTION 2. RECITALS. The recitals set forth above are incorporated herein
by reference, as if fully restated herein.
     SECTION 3. STATUS OF AGREEMENT. The Agreement, as amended, hereby remains
in full force and effect, and, except to the extent expressly set forth in this
Amendment, shall not be deemed waived, modified, superseded or otherwise
affected in any respect.
     SECTION 4. AMENDMENTS TO AGREEMENT. Section 3.02(ii) is amended by
replacing “January 15, 2005” with “August 1, 2005,” and Section 3.02(iii) is
amended by replacing “July 15, 2005,” with “November 1, 2005.”
     SECTION 5. COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
date first above written.

                  CORNERSTONE PHARMACEUTICALS LTD.       VINTAGE
PHARMACEUTICALS, LLC
 
               
By:
  /s/ Craig A. Collard       By:   /s/ William S. Propst, Jr.
 
               
Name:
  Craig A. Collard       Name:   William S. Propst, Jr.
Its:
  CEO       Its:   President

